Citation Nr: 1014440	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1977.  He died in February 2002.  The appellant 
married the Veteran in April 1994.  She claims as his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for the cause 
of the veteran's death was previously before the Board in 
March 2008, at which time the claim was denied.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In a December 2008 Order, the Court vacated the March 2008 
Board decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand (Joint Motion). In a May 2009 decision the Board found 
that new and material evidence had not been received 
sufficient to reopen the claim of entitlement to dependency 
and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318 and so denied that claim.  
The Board also remanded the cause of death claim for further 
development and to obtain a medical opinion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

Upon a further review of the record, the Board finds that the 
standing of the appellant is in question; therefore a remand 
is in order.  38 C.F.R. § 3.1(j); 38 U.S.C.A. § 101(3).

Specifically, standing concerns the capacity of a person to 
bring a claim.  It is wholly distinct from subject-matter 
jurisdiction.  As the United States Supreme Court has stated, 
"The requirement of standing 'focuses on the party seeking 
to get his complaint before a federal court and not on the 
issues he wishes to have adjudicated.'" Valley Forge 
Christian College v. Americans United for Separation of 
Church and State, Inc., 454 U.S. 464, 484 (1982).  

Standing is rooted in the United States Constitution's 
Article III "case and controversy" requirement. Id. at 471-
76; cf. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(a statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, and a 
potential defect may be raised by the tribunal, sua sponte at 
any stage in the proceedings, and, once apparent, must be 
adjudicated). 
 
In this regard, the term "surviving spouse" is defined, in 
pertinent part, as a person of the opposite sex who (1) was 
the lawful spouse of a veteran at the time of the veteran's 
death, and (2) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault of 
the spouse, and (3) who has not remarried.  38 U.S.C.A § 
101(3) (West 2002); 38 C.F.R. § 3.50 (2009). 
 
The requirement that there must be "continuous 
cohabitation" from the date of marriage to the date of death 
of a veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, a veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a) (2009).
 
In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2009). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has set forth a two-part test to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Second, the separation must 
have been procured by the Veteran or due to his misconduct.  
The Court has found that the "without fault" requirement of 
the law is not a continuing one.  Rather, the finding of 
fault is to be determined on the basis of an analysis of the 
conduct at the time of separation.  Id.
 
Of note, in an October 2000 VA psychosocial assessment, the 
Veteran reported to the VA treating psychologist that he had 
been divorced in February 2000.  This suggests, in his own 
words, that he and the appellant were divorced.  In March 
2002, following his death, the appellant stated that because 
of his disabilities and frequent hospitalizations, it was 
"difficult" to live together, but that they would "be 
together" on weekends.  This suggests that, at the very 
least, they were not continuously cohabitating.

The appellant's statement, as well as the report by the 
Veteran to VA medical personnel that he was divorced, raises 
the questions whether (i) they were, in fact, married at the 
time of his death, and (ii) whether she lived with him 
continuously from the date of her marriage to the date of his 
death, and if not whether the separation which was due to the 
misconduct of, or procured by, the Veteran without fault of 
the appellant.  As these questions have yet to first be 
considered by the RO, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
To add to the confusion, the Board also notes that the record 
contains two different death certificates.  One death 
certificate bears an original, pen-and-ink seal, dated in 
March 2002 indicating it is an authentic copy.  This version 
of the death certificate indicates the Veteran was divorced.  
The informant is C.B., identified in other documents as his 
previous spouse and the mother of his child.  

The other death certificate has a typed note at the top of 
the document indicating it was amended in April 2002, though 
no copy of this death certificate bears a seal that it is a 
certified copy.  This amended death certificate indicates the 
Veteran was married at his death and names the appellant as 
his widow.  The informant is also C.B.

Further, the Veteran died in February 2002.  His former wife, 
C.B. contacted the RO to inform that office of his death.  
The former spouse submitted a VA Form 21-534 in March 2002 to 
claim benefits on behalf of their minor son.  That form 
listed the appellant as a "former wife" of the Veteran.  
The VA Form 2008, Application for United States Flag also 
listed C.B. as the person to receive the U.S. flag, as 
"guardian."  

Therefore, clarification should be undertaken to determine if 
the appellant is the Veteran's surviving spouse for purposes 
of VA benefits.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must determine, in accordance 
with 38 U.S.C.A § 101(3) (West 2002); 38 
C.F.R. §§ 3.50, 3.53, and in writing, 
whether the appellant may be recognized as 
the Veteran's surviving spouse.  

This inquiry may include obtaining a 
certified copy of the Veteran's death 
certificate, determining whether any 
divorce decree was entered in the 
appropriate state civil court in 
approximately February 2000 terminating 
the marriage between the appellant and the 
Veteran, or reviewing the court actions in 
the local newspapers, as appropriate

A complete rationale must be provided for 
any decision entered. 

2.  If the appellant is recognized as the 
Veteran's surviving spouse, the RO should 
review any additional evidence and 
readjudicate the claims under all 
appropriate statutory and regulatory 
provisions and legal theories.  If any 
benefit sought on appeal remains denied, 
she and her attorney must be provided a 
supplemental statement of the case that 
includes all evidence added to the file 
since the September 2009 supplemental 
statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

